This is an injunction suit brought by appellant to restrain appellee, as tax collector of Wise county, in the collection of a special school tax in common school district No. 80 in said county. As a ground for relief the complainant alleged certain irregularities in the manner of making the levy. The case was tried without a jury resulting in a judgment denying the relief sought.
The assignments presented complain of the trial court's findings of fact and of his conclusions of law, even if those findings be permitted to stand. We shall not pause to consider the merits of these assignments, *Page 1198 
however, since in no event would we reverse the judgment of the district court for an error unless from the record it appears that such error was calculated to produce, and probably did produce, an erroneous judgment. Rule 62a (149 S.W. x). There is a statement of facts in the record, but an examination of it fails to disclose that appellant was a resident of, or property owner in, the district affected by the levy complained of. It is not shown, in short, that his rights in any manner whatever would be interfered with by the collection of the taxes sought to be enjoined, or in fact that he had any interest whatever in the subject-matter of the suit.
Besides, it appears that common school district No. 80, which by statute (Revised Statutes 1911, art. 2822) is made a body politic and corporate with power to sue and be sued, was not a party to the proceedings. Such district, affected materially as it necessarily would be by enjoining the collection of the taxes belonging to it, was a necessary party to any judgment that might be rendered. Bradford v. Westbrook,39 Tex. Civ. App. 638, 88 S.W. 382; Watkins Land Co. v. Clements,98 Tex. 578, 86 S.W. 733, 70 L.R.A. 964, 107 Am. St. Rep. 653; Biggs v. Lee, 137 S.W. 138.
The judgment of the district court is affirmed. *Page 1199